DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 23 November 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.  The exhaustive Information Disclosure Statement filed 31 March 2021 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-20 are each focused to a statutory category namely three “method; system’ non-transitory computer-readable medium” sets.
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“accessing, by one or more processors, data of a plurality of electronic activities transmitted or received via electronic accounts associated with a plurality of data source providers, the plurality of electronic activities used to maintain a plurality of node profiles, each node profile of the plurality node profile including one or more field-value pairs including respective values generated from at least one of the plurality of electronic activities;
identifying, by the one or more processors, for a first node profile of the plurality of node profiles, a subset of electronic activities from the plurality of electronic activities identifying an entity corresponding to the first node profile as a sender or a recipient; 
parsing, by the one or more processors, each electronic activity of the subset of electronic activities to identify one or more participants with which the entity corresponding to the first node profile is communicating;
accessing, by the one or more processors, for each participant of the one or more participants, a second node profile corresponding to the participant from the plurality of node profiles;
identifying, by the one or more processors, from each second node profile corresponding to a respective participant of the one or more participants, from a plurality of participant types, a participant type for the participant based on the one or more field-value pairs of the second node profile; 
determining, by the one or more processors, a distribution of the subset of electronic activities across the plurality of participant types for the one or more participants;
generating, by the one or more processors, a performance profile for the first node profile based on the distribution of the subset of electronic activities across the plurality of participant types for the one or more participants ”  (emphasis indicated)

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under field-value-pairs; metrics; threshold; performance score[ing], etc.); (b) Certain methods of organizing human activity – fundamental economic principles or practices (business process relationships/activities), marketing or sales activities or behaviors; business relations [electronic accounts/activities; corresponding to a department]); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions [participant(s) sender; recipient]); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) [“determine(ing)/generate(ing)… performance profile…of particular types of/for…one or more participants”].   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-20: As currently recited, the judicial exception is not integrated into a practical application because the claims as a whole describe how to, generally, (generate(ing) performance profiles of…member [nodes] activities…of participants”.  Nothing in the claim elements precludes the steps from practically being performed as commercial interactions (e.g., including sales activities or behaviors) and business relations as well as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (e.g., see Applicants’ Specification ¶’s 16-21) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.  However, from information recited in the instant published specification in at least paragraphs 276, 331-352, 1145, 1163 reciting the parse[ing], node profile…configurat[ion] supported by a machine learning model or artificial intelligence model configurations, would help overcome this rejection if properly worded within the currently recited claim limitations.  Applicants are encouraged to contact the Examiner for an interview to discuss how to amend the claims to overcome this abstract idea rejection.
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “one or more processors; hardware processors; non-transitory computer-readable storage medium”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.  However, from information recited in the instant published specification in at least paragraphs 276, 331-352, 1145, 1163 reciting the parse[ing], node profile…configurat[ion] supported by a machine learning model or artificial intelligence model configurations, would help overcome this rejection if properly worded within the currently recited claim limitations.  Applicants are encouraged to contact the Examiner for an interview to discuss how to amend the claims to overcome this abstract idea rejection. 
As currently recited, the Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, as currently recited, the claims merely recite steps regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “data processing system 9300” (see at least published specification paragraph 251) in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are currently rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.  Again, Applicants are encouraged to contact the Examiner for an interview to discuss how to amend the claims to overcome this abstract idea rejection.

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623